                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                     DOC#:
                                                                     DATE FILED: } /}i } O
                                                                                              I

 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND,
 WELFARE FUND, ANNUITY FUND, AND
 APPRENTICESHIP, JOURNEYMAN RETRAINING,
 EDUCATIONAL AND INDUSTRY FUND, eta!.,
                                                                    No. 19-CV-6164 (RA)
                             Petitioners,
                                                                           ORDER
                            V.

 OCEAN MARINE DEVELOPMENT CORP.,

                             Respondent.


 RONNIE ABRAMS, United States District Judge:

         This case has been reassigned to me for all purposes. On July 2, 2019, Petitioners filed a

 complaint seeking confirmation of an arbitration award. Dkt. 1. On July 10, 2019, Petitioners filed an

 Affidavit of Service, indicating that Respondent was served with the Petition on July 8, 2019. Dkt. 8.

         Confirmation proceedings for arbitration awards must be "treated as akin to a motion for

 summary judgment." D.H Blair & Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). It is hereby:

         ORDERED that Respondent shall file an opposition, if any, by March 13, 2020. Petitioners'

 reply, if any, is due on March 27, 2020. If Respondent fails to file a response, the petition to confirm

 will be deemed fully briefed.

         IT IS FURTHER ORDERED that Petitioners shall serve a copy of this Order on Respondent.

 SO ORDERED.

Dated:    February 24, 2020
          New York, New York

                                                   Ronni      ms
                                                   Unite States District Judge
